Citation Nr: 1729617	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-21 1313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 23, 2014 and in excess of 60 percent prior to April 21, 2015 for ischemic heart disease, status post coronary artery bypass graft.  

2.  Entitlement to a compensable initial rating prior to April 21, 2015 and in excess of 20 percent effective that date for post-operative scars following a coronary artery bypass graft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

During the course of this appeal, the Veteran was awarded increased ratings for the service-connected disabilities at issue.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased disability ratings remain in appellate status.  


FINDINGS OF FACT

1.  Prior to October 23, 2014, the Veteran's ischemic heart disease was characterized by a METS level greater than 7, without evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  

2.  Prior to April 21, 2015, the Veteran's ischemic heart disease was characterized by a left ventricular ejection fraction of 40-45 percent, without chronic congestive heart failure or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  

3.  Prior to April 21, 2015, the Veteran's post-operative surgical scars following coronary artery bypass graft surgeries were not painful, unstable, or greater than 929 sq. cm. in area.  

4.  Beginning April 21, 2015, the Veteran's post-operative scars were described as painful, but not unstable, deep, or nonlinear.  


CONCLUSIONS OF LAW

1.  An initial disability rating in excess of 10 percent prior to October 23, 2014, and in excess of 60 percent prior to April 21, 2015 for coronary artery disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).  

2.  A compensable initial rating prior to April 21, 2015, and in excess of 20 percent effective that date for post-operative scars following coronary artery bypass graft surgeries is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Coded 7800-05 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of an April 2011 letter that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in April 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Initial Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.


a. Ischemic heart disease

The Veteran was initially granted service connection for ischemic heart disease effective August 31, 2010, and an initial rating of 10 percent was assigned.  This award was subsequently increased to 60 percent effective October 23, 2014.  As noted above, a 100 percent schedular evaluation was later assigned effective April 21, 2015; thus, only the disability ratings prior to that date are at issue.  

The Veteran's ischemic heart disease is rated under Diagnostic Code 7005, for arteriosclerotic heart disease.  Under this code, a 100 percent rating is warranted if chronic congestive heart failure is present, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent; with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is available; with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is available; with workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, a 10 percent rating is available.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Note (1) to 38 C.F.R. § 4.104, Schedule of Ratings - Cardiovascular System states that cor pulmonale, a form of secondary heart disease, should be evaluated as part of the pulmonary condition that caused it. 

Note (2) states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

38 C.F.R. § 4.100, regarding the evaluation of cardiovascular disorders under diagnostic codes 7000-07, contains the following provisions: 

(1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. 

(2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. 

(3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.  

The Board will first consider entitlement to an initial rating in excess of 10 percent for the period from August 31, 2010 to October 22, 2014.  

A VA ischemic heart disease disability benefits questionnaire was completed by a private physician in April 2011.  This physician confirmed a current diagnosis of coronary artery disease, first diagnosed in 1996, with unstable angina and 1996 and 1998 coronary artery bypass graft operations.  Currently, the Veteran was on continuous medication for his cardiovascular disability.  Regarding resulting impairment, the physician opined that the Veteran experienced angina at an estimated METs level of 3-5 METs.  

Next, a VA examination was afforded the Veteran in July 2011.  The Veteran's cardiovascular history was noted, as was his continuous use of medication for his ischemic heart disease.  At that time, the Veteran was without congestive heart failure, according to the examiner.  On an exercise exertion test, the Veteran experienced angina and dyspnea at between 7-10 METs.  He was without evidence of cardiac hypertrophy or dilation.  On echocardiogram, his left ventricular ejection fraction was 55-60 percent.  His ischemic heart disease was noted to have no impact on his ability to work.  

The Veteran has also received VA outpatient treatment for his ischemic heart disease during the pendency of this appeal.  In January 2012, his left ventricular ejection fraction was noted to be 65 percent, and a stress test was described as within normal limits.  

Thus, based on the above, an initial rating in excess of 10 percent is not warranted for any time period prior to October 22, 2014.  According to the VA examination reports and treatment records, the Veteran did not display a workload of less than 7 METs or evidence of cardiac hypertrophy or dilatation at any time during this period.  The Veteran has asserted that the April 2011 questionnaire, with an estimated METs of 3-5, supports a higher evaluation.  The Board notes, however, that this result was merely an estimate, and thus it is considered less probative than the 7-10 METs level found on exercise exertion testing in July 2011.  Thus, as the preponderance of the evidence is against a higher evaluation, a disability rating in excess of 10 percent at any time during this period is not warranted.  Additionally, because the Veteran's ischemic heart disease is chiefly characterized by impairment of left ventricular ejection fraction and METs level, evaluation under other criteria for cardiovascular disorders would not result in a higher evaluation.  

Next, the Veteran has been awarded a 60 percent rating for the period beginning October 23, 2014, to April 21, 2015, the effective date of the 100 percent award.  This award was based on an October 2014 echocardiogram which demonstrated a decrease in the Veteran's left ventricular ejection fraction to 40-45 percent.  While the Veteran was not afforded a VA cardiovascular examination during this period, the VA outpatient treatment records have been reviewed.  These do not demonstrate chronic congestive heart failure or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, as would warrant the next higher evaluation of 100 percent.  Thus, the preponderance of the evidence is against an initial rating in excess of 60 percent between October 23, 2014, and April 21, 2015, and additional staged ratings, in excess of those already awarded, are also not warranted.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, an initial rating in excess of 10 percent prior to October 23, 2015, and in excess of 60 percent prior to April 21, 2015, for ischemic heart disease is not warranted and must be denied.  As the preponderance of the evidence is against the award of increased initial ratings in excess of those already awarded for the disability on appeal, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b. Post-operative scars

The Veteran also seeks an increased initial rating for his post-operative scars following coronary artery bypass graft operations.  Service connection and a noncompensable initial rating were assigned for this disability effective August 31, 2010.  Effective April 21, 2015, a compensable rating of 20 percent was assigned for this disability.  

The Veteran's post-operative scars have been rated under Diagnostic Codes 7804 and 7805.  Under Diagnostic Code 7804 one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

Considering first the noncompensable initial rating assigned prior to April 21, 2015, the Veteran was afforded a VA skin examination in June 2011.  On that occasion, surgical scars following coronary artery bypass graft surgeries in 1996 and 1998 were noted.  The Veteran denied any current symptoms related to his scars.  On physical examination, he had three surgical scars resulting from his operations.  The first was a .5cm by 16.4cm scar located vertically over the sternum extending to the epigastric area.  The second was a .5cm by 2.7cm scar located in the upper right abdominal quadrant.  The third was a .5cm by 2.2cm scar located in the upper left abdominal quadrant.  He denied pain on examination, and these scars were without adherence or instability.  The scars were superficial, were not deep, and did not result in any underlying impairment or loss of function.  No tissue loss was present, and the scars were without inflammation, keloid formation, or edema.  The first, largest scar was characterized as disfiguring, but the other two were not.  The final impression was of asymptomatic scars following coronary artery bypass graft surgeries.  

Based upon the evidence of record, the Board finds the Veteran's service-connected post-operative scars do not warrant a compensable initial rating prior to April 21, 2015.  Within the record for this period, there is no evidence that these scars are painful, unstable, or cause any limitation of motion.  These scars are not deep, do not result in any underlying impairment or loss of function, and are less than 929 sq. cm., as would warrant a compensable rating of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

There is no indication that higher alternative or separate ratings are warranted under other diagnostic code criteria.  No exceptional or unusual impairment due to this service-connected disability is shown.  Therefore, a compensable initial rating prior to April 21, 2015, for post-operative scars following coronary artery bypass graft surgeries is not warranted.  

Considering next the period commencing April 21, 2015, the Veteran has been granted a 20 percent rating for this period.  This award was based on a VA examination on that date.  This examination found the Veteran's three scars were now painful, but not unstable.  The underlying anatomical regions were not affected.  The scars of the left and right lower extremities were 20cm by .1cm, and the chest scar was 36cm by .1cm.  These scars were not deep, and no tissue loss was noted.  The examiner stated these scars did not affect the Veteran's ability to work.  

Pursuant to Diagnostic Code 7804, the Veteran was granted a 20 percent rating for three or more scars which are painful or unstable.  The next higher evaluation of 30 percent requires five or more scars, which has not been demonstrated in the present case.  

There is no indication that higher alternative or separate ratings are warranted under other diagnostic code criteria.  No exceptional or unusual impairment due to this service-connected disability is shown.  Therefore, an initial rating greater than 20 percent effective April 21, 2015, for post-operative scars following coronary artery bypass graft surgeries is not warranted and because a higher degree of impairment has not been demonstrated at any time during the pendency of this appeal, staged ratings in excess of those already granted are not warranted.  Entitlement to an extraschedular rating will be considered below.  



c. Extraschedular

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  The symptomatology and impairment caused by the Veteran's ischemic heart disease and related post-operative scars are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such symptoms as fatigue and chest pain.  The rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  VA examiners have also not stated that the Veteran's service-connected disabilities prevent all forms of employment, at least for the period prior to April 21, 2015, after which a total rating has been granted.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  






ORDER

An initial rating in excess of 10 percent prior to October 23, 2015, and in excess of 60 percent prior to April 21, 2015, for ischemic heart disease is denied.  

A compensable initial rating prior to April 21, 2015 and in excess of 20 percent effective that date for post-operative scars following a coronary artery bypass graft is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


